Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.	In view of applicant’s amendments filed 07/15/2022, the application is still pending. Applicant’s arguments, with respect to claims 1, 8, and 9, have been fully considered and are persuasive.  Therefore the 35 USC 103 rejection of has been withdrawn, and a Notice of Allowance is being administered.
Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
The primary reasons for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A log analysis system comprising: a non-transitory storage medium configured to store information indicating a situation where an abnormal log, which was disregarded based on a past user input, was output; and at least one processor configured to implement a determination unit that: determines, if information indicating a situation where a log to be determined is different from the information indicating the situation where the abnormal log, which was disregarded, was output, to output a message including the log to be determined; and determines, if information indicating the situation where the log to be determined is similar to the information indicating the situation where the abnormal log, which was disregarded, was output, to disregard the log to be determined by outputting a message including only information other than the log to be determined.”


The primary reasons for allowance of Claim 8 in the instant application is the combination with the inclusion in these claims for, “A log analysis method comprising: reading information indicating a situation where an abnormal log, which was disregarded based on a past user input, was output; determining, if information indicating a situation where a log to be determined 1s different from the information indicating the situation where the abnormal log, which was disregarded, was output, to output a message including the log to be determined; and determining, if information indicating the situation where the log to be determined is similar to the information indicating the situation where the abnormal log, which was disregarded, was output, to disregard the log to be determined by outputting a message including only information other than the log to be determined.”


The primary reasons for allowance of Claim 9 in the instant application is the combination with the inclusion in these claims for, “A non-transitory storage medium in which a log analysis program is stored, the log analysis program, when executed, causing a computer to perform operations comprising: reading information indicating a situation where an abnormal log, which was disregarded based on a past user input, was output; determining, if information indicating a situation where a log to be determined 1s different from the information indicating the situation where the abnormal log, which was disregarded, was output, to output a message including the log to be determined; and determining, if information indicating the situation where the log to be determined 1s similar to the information indicating the situation where the abnormal log, which was disregarded was output, to disregard the log to be determined by outputting a message including only information other than the log to be determined.”


4.	The prior art of record including the disclosure of Kiyomi Wada et al . (US Publication 2015/0135312), Ryosuke Togawa (US Publication 2014/0289735), and Jeffery Calcaterra et al. (US Publication 2011/0093413) neither anticipates nor renders obvious the above recited combination. Because claims 2-7 and 10 depend directly or indirectly on claim 1, 8, or 9 these claims are considered allowable for at least the same reasons noted above.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Examiner Comments
5.	Examiner understands the novelty to lie, in part, in the system’s ability to output an anomaly instance to a user using a display device and deleting the abnormal log when the action is to be disregarded but continue to display when the action is “pending”. The claimed invention was compared to the conventional prior art methods and determining the accuracy and define anomaly information from context information.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/07/14/2022Examiner, Art Unit 2181                  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181